Henry, J.
I concur in the opinion that the writ of prohibition should he denied, because the alleged error may he considered on appeal or writ of error. 1' express no opinion, nor do I conceive it necessary to the determination of the application, for tbis court to deckle whether Judge Boyle had or had not such an interest in the result of the proceeding to disbar Mr. Bowman, as to disqualify him from presiding at the trial; or whether, or not, that proceeding should have been instituted by the prosecuting attorney, or the Attorney General in the name of the State.
To deny the petitioner the writ of prohibition, because he may appeal, and determine against him the points he would rely upon in the appellate court, is not only refusing him a remedy to which he is not entitled, but prejudging the cause he may present on an appeal or writ of error to which he is entitled. It amounts to a declaration by this court to the court of appeals, that Bowman has no case on the merits while'we have virtually declined to consider the merits, by deciding that he is not entitled to a writ of prohibition, because he can have the merits considered on appeal or writ of error.